FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of September 2010 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- Translation of Immediate Report Filed with the Israeli Securities Authority on September 2, 2010 Elron Electronic Industries Ltd. ("the Company") (TASE: ELRN) today announced, further to its announcement on August 23, 2010 in relation to a settlement agreement regarding a claim and a request to approve such claim as a class action against various defendants including the Company, described in Note 21A to the Company's Annual Financial Statements for the year ended December 31, 2009, that on September 1, 2010, the court gave the settlement agreement described in such announcement the effect of a judgment. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/Yaron Elad Yaron Elad VP & CFO Dated: September 2, 2010 3
